The order of the Extraordinary Special and Trial Term directing that Edward T. Hofmeister give security in the amount of $150,000, or in default thereof be committed to the Saratoga County Jail, was a valid order under section 618-b of the Code of Criminal Procedure. It is not reviewable in this court upon an original application for an order of this court fixing bail. That application is accordingly denied. The special assistant attorney-general stated in open court that he was willing to have the application treated as a writ of habeas corpus returnable before this court, and the applicant’s brief makes the same suggestion. In order that the record may be in proper form, a petition *989for a writ of habeas corpus and an answer thereto should be prepared and filed nunc pro tunc as of the date of the argument, to be considered together with aE the papers submitted upon the argument. Upon the return of the assumed writ of habeas corpus, we dismiss the writ and remand the witness to the custody of the Sheriff of Saratoga County. The amount of the security fixed by the Extraordinary Term is, upon the uneontradieted proof before us, a necessary and reasonable amount in order to guarantee the attendance of the witness, pursuant to section 618-b of the Code of Criminal Procedure (People ex rel. Gross v. Sheriff of City of N. Y., 302 1ST. Y. 173). Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.